NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2007-1479

                              RICOH CORPORATION
                            and RICOH COMPANY, LTD.,

                                                      Plaintiffs-Appellants,

                                           v.

                                PITNEY BOWES, INC.,

                                                      Defendant-Appellee.

       Lawrence B. Friedman, Cleary Gottlieb Steen & Hamilton LLP, of New York, New
York, argued for plaintiffs-appellants. With him on the brief were David H. Herrington,
Roger A. Cooper, and Kathleya Chotiros.

      Jan M. Conlin, Robins, Kaplan, Miller & Ciresi L.L.P., of Minneapolis, Minnesota,
argued for defendant-appellee. With him on the brief were Munir R. Meghjee, and Katie
Crosby Lehmann. Of counsel were Kimberly G. Miller and Stacie E. Oberts.

Appealed from: United States District Court for the District of New Jersey

Chief Judge Garrett E. Brown, Jr.
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                      2007-1479

                              RICOH CORPORATION
                            and RICOH COMPANY, LTD,

                                                      Plaintiffs-Appellants,
                                          v.

                                PITNEY BOWES, INC,
                                                      Defendant-Appellee.



                                  Judgment
ON APPEAL from the        United States District Court for the District of New Jersey

In CASE NO(S).            02-CV-5639

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, DYK, Circuit Judges, and WALKER, Chief District Judge*).


                          AFFIRMED. See Fed. Cir. R. 36.



                                        ENTERED BY ORDER OF THE COURT



DATE:__September 8, 2008__              _/s/ Jan Horbaly___________________
                                        Jan Horbaly, Clerk



* Honorable Vaughn R. Walker, Chief District Judge, United States District Court for
the Northern District of California, sitting by designation.